        Case 1:20-cr-00015-PKC Document 51-1 Filed 07/23/20 Page 1 of 8



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

- - - - - - - - - - - - - - - - - -x
                                    :
UNITED STATES OF AMERICA            :   3500 PROTECTIVE ORDER
                                    :
          - v. -                    :
                                    :
VIRGIL GRIFFITH,                    :   20 Cr. 15 (PKC)
                                    :
                  Defendant.        :
                                    :
- - - - - - - - - - - - - - - - - X
           Upon the application by the United States of America, by

 Audrey Strauss, Acting United States Attorney for the Southern

 District of New York, Michael K. Krouse, Kimberly J. Ravener, and

 Kyle Wirshba, Assistant United States Attorneys, of counsel, and

 Virgil Griffith, by and with the consent of his attorneys, Brian

 Klein, Keri Axel, and Sean Buckley, for the entry of a Protective

 Order, and for good cause shown,

            IT IS HEREBY ORDERED:

            1.    Defense counsel and the defendant, Virgil Griffith,

 are precluded from disseminating any of the documents and materials

 produced by the Government pursuant to Title 18, United States

 Code, Section 3500, any copies of such documents and materials,

 and any potential witness list or the fact that an individual has

 been   identified    as   a   potential    witness    by   the   Government

 (collectively, the “Protected Material”) to anyone beyond the


                                      1
       Case 1:20-cr-00015-PKC Document 51-1 Filed 07/23/20 Page 2 of 8



defendant, Virgil Griffith, defense counsel, any paralegal or

staff employed by the defendant, and any other person assisting in

the    defense,   where           such    persons     will      be      precluded        from

disseminating the Protected Material beyond the persons described

herein.

             2.   Protected Material disclosed to the defendant or to

counsel during the course of proceedings in this action:

                  a.        Shall be used by the defendant and his counsel

only for purposes of the defense of this action;

                  b.        Shall    be    maintained      in     a    safe   and   secure

manner solely by the defendant and his counsel.                       Defendant may not

copy   the    Protected       Materials          except    as     necessary       for     the

preparation of his defense, and the Protected Material                          shall not

be provided in any form to third parties by the defendant or his

counsel except as set forth in paragraph 2(c) below; and

                  c.        May    be     provided    by    the       defendant     or    his

counsel only to the following persons ("Designated Persons"):

                       i.          Associates,            analysts,           paralegals,

investigators, secretaries, clerks and other support staff, and

students     working   or     performing          services      for    the    defendant's

undersigned counsel (whether as full-time or part-time employees

or independent contractors);



                                             2
     Case 1:20-cr-00015-PKC Document 51-1 Filed 07/23/20 Page 3 of 8



                       ii.     Third-party        experts,      investigators,

consultants or advisors (including their respective clerical and

secretarial     personnel     and     support    staff)      retained     by     the

defendant's counsel in connection with this action;

                      iii.     Third-party      copy,   technology,     database

hosting,    and   litigation        support     services     (including        their

respective clerical and secretarial personnel and support staff)

engaged    by   the     defendant's    counsel    in    connection      with     the

preparation and/or trial of this case;

                       iv.     Witnesses and prospective witnesses (and

their respective counsel) in connection with interviews, provided,

however, that no Protected Material (or copies thereof) shall be

left with such actual or prospective witnesses (or their counsel)

following the conclusion of any such interview;

                        v.     Consistent with paragraph 2(c)(iv), to

the extent witness interviews are conducted through live video or

similar electronic means, real-time screen shares of Protected

Material are permitted, provided that any witness or witness’s

counsel is expressly advised that they cannot record, copy, or

retain the Protected Material in any manner, and the Protected

Materials are not displayed to any persons beyond the actual or

prospective witness (or their counsel); and



                                        3
       Case 1:20-cr-00015-PKC Document 51-1 Filed 07/23/20 Page 4 of 8



                       vi.       Such other persons as may be agreed to by

the parties, in writing, or as may be authorized by the Court upon

motion of the defendant.

            3.     Any Protected Material disclosed to the defendant

or to his counsel during the course of proceedings in this action

that    references           uncharged     targets     of     law       enforcement

investigations may be designated “Highly Confidential” by the

Government.      The   defendant    may    not possess      any such      Protected

Material    designated         Highly     Confidential,     except      under   the

supervision of the defendant's counsel or on a read-only hard drive

provided by defense counsel to the Government for the uploading of

Protected   Material         designated    Highly    Confidential.        Materials

produced pursuant to this order will be stamped either “Protected

Material” or “Highly Confidential,” to the extent the format of

the material permits.

            4.     The   defendant,       his   counsel,    and   any    Designated

Persons receiving Protected Material must destroy or return to the

Government the Protected Material at the conclusion of the trial

of this matter, or when any appeal has become final, or when any

postconviction relief becomes final, with the exception of any

Protected Material that has been annexed to pleadings, motions,

appeals, or other documents filed with the Court or the Court of



                                          4
       Case 1:20-cr-00015-PKC Document 51-1 Filed 07/23/20 Page 5 of 8



Appeals in connection with this case.

              5.     The defendant and his counsel shall provide a copy

of this Order to Designated Persons to whom they provide Protected

Material pursuant to paragraph 2(c). Before providing Protected

Material to Designated Persons pursuant to paragraph 2(c)(ii-v),

any such Designated Person (and, in the event a Designated Person

is   not   an      individual,   an    authorized   representative   of    such

Designated Person) shall agree to be subject to the terms of this

Order by signing a copy hereof and providing such copy to defense

counsel. The defendant's counsel will then maintain a record of

transmittal and these agreements in its records, and provide such

copy to the Court ex parte to be filed under seal at the conclusion

of any trial in this matter, or earlier if requested upon motion

of the Government. With regard to providing any Protected Material

to any Designated Person pursuant to paragraph 2(c)(ii-v) above,

it shall be sufficient for defense counsel to obtain a single

acknowledgement from such person (or, in the event the Designated

Person is not an individual, an authorized representative of such

Designated Person) and such defense counsel shall not be required

to   obtain     additional   and      separate   acknowledgements   from   such

Designated Person's clerical and secretarial personnel or support

staff (each of whom shall nonetheless be bound by the provisions



                                          5
        Case 1:20-cr-00015-PKC Document 51-1 Filed 07/23/20 Page 6 of 8



of this Order). Neither the defendant nor his counsel shall be

required, absent further order of the Court, to disclose the

identities of the Designated Persons to whom they have disclosed

Protected    Material.     No    third-party     shall     be   required,   absent

further order of this Court, to disclose its receipt of Protected

Materials in accordance with this Order.

             6.    The provisions of this Order shall not prohibit or

be construed as preventing the disclosure by the defendant or his

counsel of any Protected Material: (a) during or in connection

with any court proceeding before any Judge or Magistrate of this

Court   or   the   Court   of    Appeals    in   connection      with   this     case

including, but not limited to, at any conference or argument, or

in    connection   with    any    application,      motion,     hearing,     trial,

sentencing proceeding, or appeal held in connection with the above-

referenced action; or (b) to any Judge or Magistrate of this Court

or the Court of Appeals for any other purpose in connection with

the    above-referenced     action.     Any      written    disclosure      of    the

Protected Material pursuant to the terms of this Paragraph shall

be submitted in the first instance to the Government and to the

Court under seal, to permit any necessary redactions before public

filing. Nothing in this Paragraph shall be construed to limit the

use of the Protected Material in questioning witnesses in any



                                        6
       Case 1:20-cr-00015-PKC Document 51-1 Filed 07/23/20 Page 7 of 8



hearing or trial in this case.

           7.      The provisions of this Order shall not be construed

as preventing or limiting disclosure of any information that is in

the public domain or information or material obtained by any of

the   defendants    or   their   counsel   from   sources   other   than   the

Government.

           8.      By agreeing to this Order the defendant is not

agreeing the Protected Materials are covered by § 3500 or waiving

any of his rights, including his ability to challenge the propriety

of the government’s designations of Protected Materials or his

right to seek additional discovery from the government.

           9.      Nothing contained in this Order shall preclude any




                                      7
      Case 1:20-cr-00015-PKC Document 51-1 Filed 07/23/20 Page 8 of 8



party from applying to this Court for modification of any provision

herein or for any further relief.



Dated:    New York, New York
          July 23, 2020

AGREED AND CONSENTED TO:

                            AUDREY STRAUSS
                            Acting United States Attorney
                            Southern District of New York


                      By:   s/ Kimberly J. Ravener        _____
                            Michael K. Krouse
                            Kimberly J. Ravener
                            Kyle Wirshba
                            Assistant United States Attorneys
                            Southern District of New York
                            (212) 637-2279/ 2358 / 2493


                            VIRGIL GRIFFITH


                      By:   s/ Brian E. Klein             _____
                            Brian E. Klein
                            Attorney for Defendant Virgil Griffith

SO ORDERED:

New York, New York
_____________, 2020

                            __________________________________
                            THE HONORABLE P. KEVIN CASTEL
                            UNITED STATES DISTRICT JUDGE
                            SOUTHERN DISTRICT OF NEW YORK




                                    8
